UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6452



ANDREW WINDSOR, a/k/a Darryl Thomas, a/k/a
Andrew Wilson, a/k/a John Carlton Harris,
a/k/a Joseph Williams,

                                              Plaintiff - Appellant,

          versus


B. G. COMPTON; DEJESUE; DAVID ROFF, Health
Services Administrator; C. M. STRICKLAND; AW;
PHAM,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-65-SGW)


Submitted:   May 27, 2004                     Decided:   June 4, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Windsor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Andrew   Windsor    appeals    the   district   court’s   order

dismissing without prejudice his petition for writ of habeas

corpus, which the district court properly construed as a complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), under 28 U.S.C. § 1915A(b)(1)

(2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.       See Windsor v. Compton,

No. CA-04-65-SGW (W.D. Va. Feb. 11, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -